Citation Nr: 1104766	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In this decision the RO denied reopening claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  Also 
in this decision the RO granted service connection for psoriasis 
and assigned a noncompensable rating effective March 28, 2006.  
In a subsequent rating decision in November 2007, the RO 
increased the rating for psoriasis to 30 percent, effective March 
28, 2006.  

Records show that the Veteran had been scheduled to testify at a 
hearing at the RO in June 2007 before a Decision Review Officer 
(DRO) per his request for such a hearing; however, he failed to 
report to the hearing as scheduled.  


FINDINGS OF FACT

1.  In a February 2005 decision, the RO denied the claim of 
entitlement to service connection for bilateral hearing loss.  
Although notified of that decision in February 2005, the Veteran 
did not file and perfect an appeal of this issue.

2.  The additional evidence associated with the claims file since 
the February 2005 RO decision as it pertains to the issue of 
entitlement to service connection for bilateral hearing loss is 
redundant of the evidence that was of record in February 2005 
and/or does not raise a reasonable possibility of substantiating 
the claim.

3.  In a February 2005 decision, the RO denied a claim of 
entitlement to service connection for tinnitus.  Although 
notified of that decision in February 2005, the Veteran did not 
file and perfect an appeal of this issue.

4.  The additional evidence associated with the claims file since 
the February 2005 RO decision as it pertains to the issue of 
entitlement to service connection for tinnitus is redundant of 
the evidence that was of record in February 2005 and/or does not 
raise a reasonable possibility of substantiating the claim.

5.  The criteria for a rating in excess of 30 percent for 
service-connected psoriasis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.118 (Diagnostic Code 7816) (2008).


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied entitlement to 
service connection for bilateral hearing loss is final with 
respect to that issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Since the February 2005 RO denial, no new and material 
evidence has been received to warrant reopening the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The February 2005 rating decision which denied entitlement to 
service connection for tinnitus is final with respect to that 
issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

4.  Since the February 2005 RO denial, no new and material 
evidence has been received to warrant reopening the Veteran's 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for a rating in excess of 30 percent for 
service-connected psoriasis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.118 (Diagnostic Code 7816) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
appellant was provided with initial notice of the VCAA in August 
2006, which was prior to the November 2006 rating decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

For purposes of evaluating the veteran's request to reopen his 
claim, the Board observes that the case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), held that in regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material evidence, 
in addition to providing notice of the evidence and information 
that is necessary to establish entitlement to service connection, 
VA must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the Court 
determined that in the context of a claim to reopen, the VCAA 
requires that VA must first review the bases for the prior denial 
of record, and then release a notice letter to the veteran that 
explains the meaning of both 'new' and 'material' evidence, and 
also describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found to 
be insufficiently shown at the time of the prior final VA denial.  
Kent, supra.

In this case, the appellant was provided specific notice of what 
constituted new and material evidence with respect to his 
bilateral hearing loss and tinnitus claims and what was necessary 
to establish entitlement to service connection for the claimed 
disabilities in the August 2006 letter.  In order to establish 
his claims, he was informed in the August 2006 letter that he 
needed to submit evidence showing the degree of hearing loss that 
he had as well as treatment for and a diagnosis of tinnitus.  He 
was further informed of the types of evidence to submit such as 
medical records or medical opinions.  However, the appellant 
failed to submit new medical evidence establishing the claimed 
disabilities and/or relating them to service.  The appellant was 
not deprived of an opportunity to participate in the adjudication 
process because he did not know what evidence was needed to 
reopen his claims.  He was told what evidence he needed to 
furnish in this letter.  Thus, the Board finds that the 
directives of Kent are satisfied.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

Regarding the claim for an initial rating in excess of 30 percent 
for psoriasis, since this appellate issue is a downstream issue 
from that of service connection (for which June 2004 and August 
2006 VCAA letter were duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8-2003.  

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds that 
the appellant is not prejudiced by a decision at this time since 
the claims are being denied.  Therefore, any notice defect, to 
include disability rating and effective date, is harmless error 
since no disability rating or effective date will be assigned.  
Moreover, the appellant was provided with notice of the 
disability rating and effective date elements in the August 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  The 
appellant was additionally provided with the opportunity to 
attend a Board hearing which he declined.  In terms of affording 
the appellant a VA examination, the appellant was afforded a VA 
examination with respect to these claims in July 2007.  When VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the July 2007 VA 
examination reports on file contain sufficient findings with 
which to properly evaluate the appellant's pending claims and are 
thus deemed adequate for rating purposes.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  These reports include the 
examiner's review of the appellant's claims file, the appellant's 
pertinent medical history, and pertinent physical examination 
findings.  

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  New and Material Evidence to Reopen Claims of Entitlement to 
Service Connection for Bilateral Hearing Loss and Tinnitus

Facts

Service treatment records show that the Veteran reported a 
history of "ear, nose or throat trouble" on a March 1981 Report 
of Medical History that was described as strep throat.  He denied 
a history of hearing loss.  A reference audiogram in June 1983 
revealed hearing threshold levels of 35, 30, 10, 20, 10 and 20 
decibels in the left ear and 30, 30, 15, 10, 5 and 0 decibels in 
the right ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  A reference audiogram dated in June 1984 and 
performed in conjunction with the Veteran's June 1984 separation 
examination revealed hearing threshold levels of 0, 0, 0, 5, 5 
and 0 decibels in the left ear and 15, 5, 0, 0, 0 and 5 decibels 
in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  The Veteran denied a history of "ear, nose or 
throat trouble" or hearing loss on a June 1984 Report of Medical 
History.

In May 2004, the Veteran filed a claim for compensation benefits 
for hearing loss and tinnitus.  The RO denied this claim in 
February 2005.  The Veteran was notified thereof by letter dated 
later that month, including his appellate rights.  He did not 
appeal the decision.

In March 2006, the Veteran filed an application to reopen claims 
of entitlement to service connection for bilateral hearing loss 
and tinnitus.  The RO denied the application in November 2006, 
finding that new and material evidence had not been submitted to 
reopen these claims.   

The Veteran reported on a substantive appeal filed in April 2007 
that his tinnitus began in service and that the noise he had been 
exposed to in service caused damage to his ears and hearing loss.

The Veteran presented for a VA audiological examination in July 
2007 where he reported that he had been exposed to noise in 
service from tractor engines, jets and helicopters flying 
overhead, and the firing of M16 and 20mm cannons.  He reported 
that after service he worked on an assembly line for an 
automobile corporation for a few years, and since 1992 had been 
working for another automobile corporation as a machine operator 
at a car plant and a stock chaser.  He said that his father had 
worked for the same automobile corporation and had incurred a 
hearing loss from the noise environment.  He remarked that he has 
worn earplugs at both car companies to protect his hearing, and 
he denied exposure to hazardous recreational noise.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
5
LEFT
10
15
5
20
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
Veteran was diagnosed as having normal hearing bilaterally.  
Regarding tinnitus, the Veteran reported that this began in 
service and he described it as a ringing in his left ear only, 
occurring only in the morning and lasting approximately 15 
minutes.  He denied any change in frequency or intensity of this 
condition, and noted that it was "annoying".  The examiner 
opined that it was less likely as not that the tinnitus was the 
result of exposure to noise in military service.  He explained 
that the June 1984 test did not indicate any noise exposure loss 
of hearing in either ear and the July 1984 Report of Medical 
History did not mention tinnitus.  He further explained that the 
Veteran had been exposed to hazardous noise working at the two 
car plants.

Pertinent Law and Regulations

In general, decisions of the agency of original jurisdiction (the 
RO) or the Board that are not appealed in the prescribed time 
period are final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100, 20.1103.

In the instant case, a claim of entitlement to service connection 
for bilateral hearing loss and tinnitus was initially denied by 
the RO in February 2005.  The Veteran did not appeal this 
decision, and it is final with respect to these issues.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

Under pertinent law and VA regulations, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is received since the last final decision.  That is, 
only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of "new and material evidence" as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 
38 C.F.R. § 3.156(a)).

As the appellant in this case filed an application to reopen 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus in March 2006, the revised version of 3.156 as 
is set out above is applicable in this appeal.  Furthermore, for 
purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131 (West 2002).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

Discussion

The evidence on file at the time of the last final adverse 
decision in February 2005 consists of the Veteran's service 
treatment records which are devoid of complaints or diagnoses of 
hearing loss or tinnitus, and which show that the Veteran denied 
having a history of "ear, nose or throat trouble" or hearing 
loss on a June 1984 Report of Medical History.  Moreover, these 
records contain audiological findings from audiograms performed 
in June 1983 and June 1984 that reveal that the Veteran's hearing 
thresholds at certain levels in June 1984 were actually lower 
than the threshold levels in June 1983, but that findings from 
both audiograms still show normal hearing. 

As is explained in the law outlined above, the Veteran must 
submit evidence that has not been previously considered and that 
is new and material evidence in order to reopen his claims.  The 
Board finds that no such evidence has been submitted.

Evidence on file after February 2005 includes a VA audiological 
examination report dated in July 2007 containing audiological 
findings that do not meet VA's definition of hearing impairment 
under 38 C.F.R. § 3.385.  In this regard, with the exception of a 
hearing acuity level of 30 decibels in the left ear at 4000 
hertz, the Veteran's remaining hearing acuity levels were 20 
decibels or less at 500, 1000, 2000, 3000 and 4000 hertz.  
Moreover, speech recognition scores using the Maryland CNC list 
was 96% in the right ear and 96% in the left ear.  The Veteran 
was diagnosed at this examination as having normal hearing 
bilaterally.  

With respect to tinnitus, the July 2007 examiner opined that it 
was less likely as not that the Veteran's tinnitus was a result 
of exposure to noise in military service.  He explained that the 
June 1984 hearing test (in service) did not indicate any noise 
exposure loss of hearing in either ear, the July 1984 Report of 
Medical History (at service separation) did not mention tinnitus, 
and the Veteran had been exposed to hazardous noise working for 
two automobile corporations following service.  There is no other 
medical evidence on file with respect to the Veteran's claimed 
bilateral hearing loss and tinnitus.  

It follows that the only post February 2005 evidence of the 
Veteran presently having tinnitus and a hearing loss disability 
related to service is the Veteran's assertions to this effect.  
In this regard, the Veteran reported in his substantive appeal in 
April 2007 that his tinnitus began in service and he believed 
that the noise he was exposed to in service damaged his ears and 
caused hearing loss.  Once the Veteran goes beyond the 
description of symptoms to expressing an opinion that involves a 
question of a medical diagnosis or causation, competent medical 
evidence is required to substantiate the claims.  In other words, 
the question of whether the Veteran has a present hearing loss 
impairment (as defined by VA regulation) and/or tinnitus related 
to service, is one that requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Therefore the Veteran's statements do not constitute 
competent favorable evidence sufficient to reopen his claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In short, the Board finds that the evidence submitted since the 
last final denial in February 2005 does not raise a reasonable 
possibility of substantiating the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus and is not 
"new and material" for purposes of reopening the claims.  Thus, 
in the absence of new and material evidence to reopen the claims 
of entitlement to service connection for bilateral hearing loss 
and tinnitus, the Veteran's application to reopen must be denied 
and that is where the analysis must end.  38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id.

III.  Entitlement to an Initial Rating in Excess of 30 Percent 
for Psoriasis 

Facts

The Veteran's service treatment records show treatment of 
psoriasis affecting various areas of his body, to include his 
scalp, trunk, back, and pubic area.  

Postservice private medical records from September 1990 to 
October 2003 show that the Veteran was treated on a number of 
occasions for psoriasis.

On file is a January 2007 record from C. G. Burkhart, M.D., 
stating that the Veteran had been seen in his office at that time 
for psoriasis of the penis and buttock and had been prescribed 
Dovonex ointment and Vaseline.  

In his substantive appeal in April 2007, the Veteran disagreed 
with his assigned 0 percent rating and asserted that a careful 
review of his medical records would show that his skin disability 
affected an area larger than the area noted by the RO.  

At a VA dermatology examination in July 2007, the Veteran 
reported having multiple psoriatic patches on his face, hands, 
chest, feet, legs, buttocks, and penis.  He further reported that 
the patches on his buttocks and penis bleed and that all the 
lesions itch.  The condition was noted to be progressive.  The 
Veteran did not report any other treatment over the past 12 
months other than Donovex cream three times a day and steroid 
cream twice daily.  He reported having received ultraviolet light 
treatment approximately 10 years earlier.  The examiner reported 
that the Veteran's psoriasis affected approximately 40% of 
exposed areas and less than 15% of his entire body.  He also said 
there were multiple scars noted with one feature of 
disfigurement, a scar measuring 9x2 (cm) across the bridge of the 
Veteran's nose and over the right eye.  He noted a 2x4 cm scar on 
the left neck with areas of hyper and hypo pigmentation and a 1 
cm hypopigmented spot at the temporal aspect of the right eye.  
Color photographs were included.  No diagnostic or clinical tests 
of the skin were performed.  The Veteran was diagnosed as having 
psoriasis.  

In November 2007, the RO assigned the Veteran a 30 percent rating 
for psoriasis, effective March 28, 2006.

Pertinent Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
as in the case at hand, or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected psoriasis has been assigned a 30 
percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7816.  Under this code, a 30 percent rating is warranted when 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or, systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or, constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Psoriasis may also be rated as 
disfigurement of the head, face, or neck, or as scarring, 
depending on the predominant disability.  38 C.F.R. § 4.118 
(Diagnostic Code) (2008).

For a rating greater than 30 percent based on disfiguring scars, 
there must be visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes, ears, cheeks, lip), or with 
four or five characteristics of disfigurement.  38 C.F.R. § 4.71a 
(Diagnostic Code 7800). (The characteristics of disfigurement 
are:  a scar 5 or more inches in length, a scar at least one-
quarter inch wide, elevated or depressed surface contour of scar, 
a scar adherent to underlying tissue, hypo-pigmented or hyper- 
pigmented skin in an area exceeding 6 square inches, abnormal 
skin texture in an area exceeding 6 square inches, underlying 
soft tissue missing in an area exceeding 6 square inches, and 
indurated and inflexible skin in an area exceeding 6 square 
inches).  Other criteria for rating scarring allow for greater 
than a 30 percent rating if scarring other than of the head, face 
or neck is deep or such that it causes limitation of motion if 
the scarring is of an area or areas exceeding 144 square inches.  
Diagnostic Code 7801.  Scars may also be rated based on 
limitation of function of the part affected. Diagnostic Code 
7805.

(The criteria for rating disabilities under Diagnostic Codes 
7800, 7801, 7802, 7804, and 7805 relating to scarring were 
changed, effective October 23, 2008. 73 Fed. Reg. 54708 (Sept. 
23, 2008).  The amendment applies to all applications for 
benefits received by VA on or after October 23, 2008, and in 
instances where an application was filed earlier, but only if the 
claimant requests review under the changes.  Id.  Here, the 
Veteran's claim was filed prior to 2008, and there has been no 
request for review under the amended criteria.)

In exceptional cases, where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to service-
connected disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321 (2010).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that the determination of whether a claimant is entitled to an 
extra-schedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  The first step is to determine 
whether the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  If so, the 
second step is to determine whether the Veteran's exceptional 
disability picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, the 
third step is to refer the claim to the under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination of whether an extra-schedular rating is 
warranted.

Discussion

Based on the medical evidence of record, the Board finds that a 
30 percent rating for service-connected psoriasis is appropriate.  
The Veteran's disability is manifest by no worse that psoriatic 
plaques affecting approximately 40 percent of exposed areas with 
less than 15 percent of the entire body and no systemic therapy.  
A 60 percent rating is not warranted because the Veteran's 
disability does not affect more than 40 percent of his entire 
body or more than 40 percent of exposed body areas and does not 
require systemic therapy.  See 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.118 (Diagnostic Code 7816) (2008).  Additionally, 
there is no indication that psoriasis affects the function of any 
part or has caused deep scarring or limitation of motion.  

Although the July 2007 VA examiner noted multiple facial scars 
with one feature of disfigurement, i.e., a scar measuring 9x2 
(cm) across the bridge of the Veteran's nose and right eye, this 
is not the predominant feature of the Veteran's psoriasis 
disability and would not warrant a higher than 30 percent rating 
under Code 7800 for disfigurement of the head, face or neck.  
More specifically, neither this scar nor the other two facial 
scars described, i.e., a 2x4 cm scar left neck with areas of 
hyper and hypo pigmentation, and a 1 cm hypopigmented spot at the 
temporal aspect of the right eye, meet the criteria for a 50 
percent rating under Code 7800.  Such criteria require visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features, or with four or five 
characteristics of disfigurement.  Accordingly, the Board finds 
that a 30 percent rating is appropriate for the Veteran's 
psoriasis and a higher rating is not warranted for any period of 
the Veteran's claim.  See Fenderson, supra.

The above determination is based upon consideration of applicable 
rating provisions.  The Board finds that the Veteran's disability 
picture is not so exceptional that the available schedular 
evaluations for that service-connected disability are inadequate.  
See 38 C.F.R. § 3.321(b)(1).  The symptoms of the Veteran's 
psoriasis have been accurately reflected by the schedular 
criteria.  Without sufficient evidence reflecting that the 
Veteran's disability picture is not contemplated by the rating 
schedule, referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating is not warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the claim for 
an evaluation higher than 30 percent for psoriasis must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim for a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement for service 
connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement for service 
connection for tinnitus is denied.

An initial evaluation in excess of 30 percent for psoriasis is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


